Citation Nr: 1328005	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  11-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

On a VA Form 9 submitted in October 2011, the appellant indicated that he desired to attend a Board hearing at his local RO.  The record reflects that the requested hearing has not been scheduled and that the appellant has not withdrawn his hearing request.

Since the RO schedules travel Board hearings, this case is REMANDED to the RO for the following action:

The RO should schedule the appellant for a Travel Board hearing in accordance with the advanced docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

